DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9,11-12 are rejected under 35 U.S.C. 102(***) as being anticipated by JP63-128243 provided by applicant hereafter referred to as Utility#8243.
As to claim 1, Utility#8243 discloses A turbocharger comprising: a shaft (Fig 2, central through system); a bearing housing (15) accommodating a bearing rotatably supporting the shaft (shown but not labeled as supporting 12 on 15 Fig 1, “N” below); a turbine housing accommodating a turbine wheel (13,11) arranged at one end of the shaft in an axial direction; and a uniting member uniting the bearing housing and the turbine housing (17), wherein the bearing housing includes a first connection section protruded in a radial direction of the shaft (16), the first connection section having a first face extended in the radial direction (wall of 16 facing 22, “A” below), the turbine housing includes a second 
As to claim 2, Utility#8243 discloses the uniting member includes a first end section locked on a third face of the first connection section (‘B” below), the third face being on an opposite side to the first face in the axial direction of the shaft (A opposite B), a second end section locked on a fourth face of the second connection section (“X” below), the fourth face being on an opposite side to the second face in the axial direction of the shaft (X opposite Y face), and a joint section joined to the first end section and the second end section (“L” below).

    PNG
    media_image1.png
    478
    600
    media_image1.png
    Greyscale

As to claim 3, Utility#8243 discloses the first connection section includes a taper section formed on the third face so that thickness of the first connection section gradually becomes larger toward the inner side in the radial direction of the shaft from an outer circumferential face (B region above), the second connection section includes a taper section formed on the fourth face so that thickness of the second connection section gradually becomes larger toward the inner side in the radial direction of the shaft from an outer circumferential face (X section), and the first end section and the second end section of the uniting member are extended in directions inclined to the radial direction of the shaft so that distal ends thereof are to be more distanced from each other (B and X regions of 17 spread apart as moving inward radially).
claim 4, Utility#8243 discloses further comprising a back plate (P below) arranged between the turbine wheel and the bearing housing, wherein the bearing housing includes an end face formed on a side toward the turbine wheel with respect to the first connection section in the axial direction of the shaft and extended in the radial direction of the shaft, the turbine housing includes a back plate supporting section arranged on a side toward the turbine wheel with respect to the second connection section in the axial direction of the shaft and extended radially inward in the radial direction of the shaft, and the back plate is arranged so that an outer circumferential edge section extended in the radial direction of the shaft is interposed between the back plate supporting section and the end face (Q below sandwiched between corresponding bearing housing face and turbine housing face).

    PNG
    media_image2.png
    478
    600
    media_image2.png
    Greyscale

As to claim 5, Utility#8243 discloses the ring-shaped concave portion is arranged at the second connection section (24 is recessed into 23).
As to claims 8, While Utility#8243 discloses the bearing housing further includes a coolant flow path through which coolant flows (Page 4 of provided translation paragraph 1) it does not expressly disclose, the coolant flow path being arranged on a further inner side than the ring-shaped concave portion in the radial direction.  However, as the concave portion (24) is being shown exterior to the entire rest of the bearing housing (15) the only location for the recited coolant flowpath to be located must bet radially inward of the concave portion (24). As such it is inherent in the present construction that the coolant flow path being arranged on a further inner side than the ring-shaped concave portion in the radial direction.
As to claims 9, While Utility#8243 discloses the sealing member is formed into a ring shape (22), and in section along the axial direction of the shaft (12), includes a first section to be in touch with the first connection section, a second section to be in touch with the second connection section (one face in contact with 23/24 and one section in touch with face of 16), and a curved section having a predetermined curvature to join the first section and the second section (curved around the radial axis of the shaft as seen Figure 2 from upper to lower section of housing mating section).
As to claims 11, While Utility#8243 discloses the turbine housing further includes a fitting section fitted to the bearing housing with an inner side face thereof opposed to an outer side face of the bearing housing (section of 23 as radially overhanging the lip of 16 on which 23 radially rests), and the fitting section is positioned on a side of the turbine wheel relative to the ring-shaped concave portion in the axial direction of the shaft (overhang section is on the recess 24 side).
As to claims 12, While Utility#8243 discloses the turbine housing further includes a back plate supporting section arranged on a side toward the turbine wheel with respect to the fitting section in the axial direction of the shaft and extended radially inward in the radial direction of the shaft, the bearing housing includes an end face formed on a side toward the turbine wheel with respect to the outer side face of the bearing housing in the axial direction of the shaft and extended in the radial direction of the shaft, the turbocharger further comprises a back plate arranged so that an outer circumferential edge section extended in the radial direction of the shaft is interposed between the back plate supporting section and the end face in the axial direction, and the outer circumferential edge of the back place which is interposed between the back place supporting section and the end face is on a side of the turbine wheel relative to the fitting section in the axial direction of the shaft (as rejected Claim 4 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP63-128243 provided by applicant hereafter referred to as Utility#8243 as applied to claim 1 above in view of US Publication 20110142604 to Schumnig.
As to claims 6-7, While Utility#8243 discloses how section 22 is designed to accommodate thermal expansion such that 22 is in contact with lip of 16, it does not expressly disclose the concave portion being on the second connection section but not on the first connection section.
Schumnig discloses the concave portion being on the second connection section and the first connection section (24,29).
Utility#8243 to include the concave portion being on the second connection section and the first connection section using the teachings of Schumnig to create a more torturous path to prevent escape of hot exhaust gases more effectively.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746